The court having heretofore ordered that within a certain period of time the respondent herein could, upon compliance with •certain conditions placed by the court upon the making of the same, present a motion for reinstatement as an attorney and •counselor at law, at the bar of this state; and it appearing to the court that the respondent herein, W. B. Washington, has •complied with the order and judgment of this court in this disbarment proceeding, and that he now appears before said court, by M. B. Nicholson and Lee Monroe his attorneys, with proper showing and recommendations for reinstatement, and the court being fully advised in the premises, does now order that upon his appearing personally before the court and taking and subscribing to the oath prescribed by law, and from thenceforth, said W. B. Washington, respondent herein, be reinstated as a member of the bar of this state in good standing as an attorney and counselor at law with permission to practice law before any and all courts in the state, the judgment of disbarment heretofore rendered; notwithstanding.
(The oath was taken and the roll signed June 17, 1912.)